Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 13, 2018

The Court of Appeals hereby passes the following order:

A18A1182. ROWE v. ROWE.

      The trial court’s judgment being supported by evidence of record, this appeal
is hereby dismissed as improvidently granted.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/13/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.